The Court
also permitted the plaintiff to read in evidence the record book of the entries of the division and allotment of the square No. 461, without producing or accounting for the non-production of the original certificate of division and allotment from which those entries were made.
The Court also gave an instruction, to which the plaintiffs excepted, and the verdict being against them, they took a writ of error to the Supreme Court, where the judgment of this Court was affirmed. See the case in 5 Peters, 481.